FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                       January 27, 2012
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                    TENTH CIRCUIT



 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 11-2097
 BEVERLY ENRIQUEZ,                                  (D.C. No. 2:10-CR-00695-BB-2)
                                                               (D. N.M.)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, BALDOCK and TYMKOVICH, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Defendant-appellant Beverly Enriquez was convicted on one count of conspiracy

to possess with intent to distribute fifty kilograms and more of marijuana, in violation of

21 U.S.C. § 846; one count of possession with intent to distribute fifty kilograms and




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
more of marijuana, in violation of 21 U.S.C. § 841(b)(1)(C); one count of conspiracy to

import fifty kilograms and more of marijuana from outside the United States, in violation

of 21 U.S.C. § 963; and one count of importing fifty kilograms and more of marijuana

from outside the United States, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), and (b)(3).

She was sentenced to fifty-seven months’ incarceration and three years of supervised

release. In this direct appeal, she argues that the district court erred when it admitted

evidence of a prior drug offense under Federal Rule of Evidence 404(b) to show she had

knowledge of the presence of drugs in this case. She also contends that the evidence

should have been excluded as unduly prejudicial. We conclude that the district court did

not abuse its discretion in admitting the evidence of Enriquez’s prior arrest, plea

agreement, and conviction because the evidence was relevant to a proper purpose and its

probative value was not substantially outweighed by the risk of undue prejudice. We

exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

I. Background

Offense Conduct and Arrest

       This case arises from a border stop at the Columbus, New Mexico, port of entry,

on December 21, 2009, when officers seized ninety-seven kilograms of marijuana from a

vehicle in which Enriquez was a passenger. Enriquez was traveling with her minor

daughter and Vanessa Ann Marie Maestas,1 who was driving the blue 2000 Ford



       1
        Maestas was also indicted in No. CR 10-695 BB and charged with the same four
drug-trafficking counts. ROA, Vol. 1, at 1. The jury acquitted her on all counts.
                                           -2-
Excursion. ROA, Vol. 3, at 84-85. When Maestas stopped at the primary screening lane,

an officer asked her a few questions before directing her to pull into a secondary

screening lane. Id. Once there, officers directed the three occupants to get out of the car

and wait in a nearby building. Id. at 86.

       At the secondary screening area, Officer Joel Avalos initiated a search of the

vehicle. Id., Supp. Vol. 3, at 132. He found several boxes of perfume in the back seat of

the vehicle and noticed an odor of perfume. Id. Another officer lowered a fiberoptic

scope into the gas tank to attempt to see inside. Id. The officer had difficulty getting the

scope inside, so he referred the vehicle to a nearby VACIS machine, which is akin to an

x-ray machine. Id. The VACIS produced an image of the gas tank showing a “dark

substance” that did not appear to be gasoline. Id. at 132-33. A drug-sniffing dog then

alerted to the gas tank area, so officers put the vehicle on a lift to attempt to open the tank.

Id. at 133. Once they opened the tank, they found ninety-three individually wrapped,

vacuum-sealed packages containing a substance that field-tested positive for marijuana.

Id. at 134.

       In the meantime, Agent Roy Vasquez interviewed the front-seat passenger in the

vehicle, defendant Enriquez. Enriquez told Agent Vasquez that they had traveled from

Deming, New Mexico, to Palomas, Mexico, for a short visit, stopping at a pharmacy and

a car wash. Id. at 180. She advised the agent that someone could have loaded the vehicle

with narcotics while she was inside the pharmacy. Id. Notably, she made this statement

before anyone told her that narcotics had been found in the vehicle. Id. at 181. At that

                                              -3-
point, another officer came into the room and showed Enriquez a receipt he had recovered

from the vehicle. Id. The receipt was from a perfume shop in El Paso, and it was dated

December 21, 2009—the same date Enriquez claimed she had only driven from Deming

to Palomas. See id., Supp. Vol. 1, at 4. Upon seeing the receipt, Enriquez changed her

story.

         Enriquez explained that she had crossed the border on foot at El Paso, not Deming,

to pick up the vehicle, which was in Palomas. Id., Supp. Vol. 3, at 182-83. Enriquez

purchased three one-way airfares from Phoenix to El Paso for herself, her daughter, and

Maestas. Id. She booked and paid for the tickets at the airport a few hours before

departure. Id., Supp. Vol. 1, at 7 (Ex. 40). They flew to El Paso, stayed the night, and

walked across the bridge to Juárez, Mexico the next morning. Id., Supp. Vol. 3, at 182.

In Juárez, an unknown individual gave them a ride to Palomas, where the Excursion was

parked outside a pharmacy. Id. From there, the three drove across the border and sought

entry to the United States.

         Border agents had been on the lookout for the Excursion. There was a border alert

for a blue Ford Excursion with Arizona plates that might contain narcotics stored inside

the gas tank. Id. at 99-100, 107. The Arizona license plate number listed on the alert

matched the license plate on the vehicle Maestas was driving. Id. at 107-08. Vehicle

records indicate the Excursion was registered to Maestas, but she had purchased the

vehicle from Enriquez only two weeks before the stop. Id. at 179. In fact, the vehicle

changed hands so close to the date of the stop that it was still insured in Enriquez’s name.

                                             -4-
Id. at 210-11. Enriquez had not owned the vehicle for long either, having purchased it the

month before. Id. at 130.

       Agents arrested Maestas, but they released Enriquez pending further investigation.

Enriquez was later indicted on four drug-trafficking counts. Id., Vol. 1, at 1-3. The

indictment also contained charges of aiding and abetting on counts two and four, in

violation of 18 U.S.C. § 2.2 Id.

Prior-Offense Evidence

       The government filed two notices of intent to offer evidence of other crimes or bad

acts under Federal Rule of Evidence 404(b). Id. at 10, 38. In the second, supplemental

notice, the government explained that Enriquez had previously been convicted of

possession with intent to distribute cocaine. Id. at 41. The conviction arose from an

April 2009 traffic stop in Oklahoma County, Oklahoma, where a sheriff’s officer,

Sergeant Ronald Walker, stopped Enriquez while she was driving a green 2000 Ford

Excursion—a different vehicle than the blue one she later bought—north on Interstate 35.

Id. at 39. The government claimed this prior arrest and conviction was “relevant and

probative of [Enriquez’s] motive, knowledge, intent, and plan to distribute bulk marijuana

in this case.” Id. at 41. The notice indicated that Sergeant Walker would testify that he

observed unusual “smudges” in the dust inside the vehicle’s rear quarter panels, where he

concluded packages of narcotics could have recently been hidden. He would also testify




       2
           Maestas also was charged with these offenses in the same indictment.
                                             -5-
that a drug-sniffing dog alerted to the odor of narcotics in that region of the vehicle,

although no narcotics were found there. The government argued that Enriquez’s

              modus operandi is to use large sport utility vehicles to
              transport drugs hidden therein, and it is no mistake or accident
              that less than eight months after her April 2009 arrest, and just
              seven months after her May [2009] conviction, bulk
              marijuana was found in the gas tank of a Ford Excursion she
              was riding in and which she had been the registered owner of
              until approximately two weeks before.

Id.

       Enriquez objected to the admission of this evidence and moved in limine to

exclude it. Id. at 70. She argued that the relevance of the previous offense was “slight”

because it involved a much smaller quantity of a different narcotic (cocaine) in a different

location in the vehicle. Id. at 72. She also argued that Sergeant Walker’s testimony about

the “smudges” inside the rear quarter panels and the drug dog’s alert were not probative

of Enriquez’s knowledge of the marijuana in the blue Excursion’s gas tank. Id. at 73.

       The court deferred ruling on the admissibility of evidence surrounding the prior

offense until trial was underway. Id., Vol. 3, at 8. On the first day of trial, the court

admitted evidence regarding the prior conviction as relevant to the purpose of establishing

Enriquez’s knowledge of the narcotics in the gas tank, citing our decisions in United

States v. Rackstraw, 7 F.3d 1476 (10th Cir. 1993), and United States v. Jefferson, 925
F.2d 1242 (10th Cir. 1991). ROA, Supp. Vol. 3, at 197. As expected, Enriquez’s

knowledge was a central issue at trial. Enriquez’s defense was that she did not know the

vehicle contained drugs.

                                              -6-
       The government elicited testimony from Sergeant Walker, the officer who stopped

Enriquez in Oklahoma in the prior case. He testified that on April 1, 2009, he observed

Enriquez driving northbound on Interstate 35 through Oklahoma County, Oklahoma. Id.,

Vol. 3, at 143. Sergeant Walker stopped Enriquez for drifting out of the lane of travel

twice. Id. When he approached the vehicle, he observed that Enriquez’s “level of

nervousness seemed above what [he was] used to seeing on an average stop.” Id. at 144.

Sergeant Walker became suspicious of the story Enriquez told him, so he returned to his

patrol car to investigate. Id. at 145. He called a canine unit to the scene and contacted the

El Paso Intelligence Center, which advised him that Enriquez’s vehicle had crossed the

United States-Mexico border at Douglas, Arizona, twenty hours before. Id. at 146. After

Sergeant Walker asked Enriquez about her travel plans and the trip to Mexico, Enriquez

appeared nervous and gave conflicting information. She told Sergeant Walker that she

had indeed crossed into Mexico to take her sick daughter to a doctor. Id. at 151. She said

she dropped her children off in Arizona on the way to Oklahoma. Id.

       Sergeant Walker testified that after the canine unit arrived on the scene, the dog

alerted to an odor of narcotics near a rear quarter panel of the vehicle. Id. at 147.

Officers began a full search of the vehicle and checked inside the rear quarter panels.

Sergeant Walker testified that

              inside the quarter panels, when we searched the vehicle -- we
              searched all of it, and inside the quarter panels, there’s dust.
              You’re always going to have dust -- a dust cover of a used
              vehicle, there’s always going to be dust inside. And both
              quarter panel areas had fresh smudges and finger smudges

                                             -7-
              where it looked like packages had been dragged in and out of
              those quarter panels recent -- very recently. I mean, they
              were extremely fresh marks inside the quarter panels.

              Q. Sergeant Walker, what significance, if any, did the dust in
              the quarter panel area have to you?

              A. Due to the location, there’s no reason why the average
              citizen would have to get back into these places. It is
              common -- it is something that we see that is commonplace
              for placing, transporting, and smuggling contraband.

Id. at 148. While Sergeant Walker did not find narcotics behind the rear quarter panels, a

search of the interior of the vehicle revealed ten grams of cocaine, which Enriquez

claimed to have purchased in Phoenix the day before for personal use. Id. Sergeant

Walker arrested Enriquez, and she was charged with possession of cocaine. As part of a

plea agreement, Enriquez pleaded guilty to possession of a controlled dangerous

substance with intent under Okla. Stat. Ann. tit. 63, § 2-401, and did not receive jail time.

Id., Vol. 4, at 1-6 (Gov’t Ex. 26).

       At the close of evidence in this case, the district court instructed the jury that it

should consider the “evidence of another crime engaged in by Ms. Enriquez . . . only as it

bears on her knowledge and for no other purpose.” Id., Vol. 1, at 102. The court also

instructed the jury that “the fact that she may have previously committed an act similar to

the one charged in this case does not mean that she necessarily committed the act charged

in this case.” Id. The jury convicted Enriquez on all charges.

II. Discussion

       Enriquez’s sole contention on appeal is that the district court erred when it

                                              -8-
admitted evidence of her prior arrest, conviction, and plea agreement. She argues that the

evidence likely caused the jury to conclude that she had “a propensity to smuggle

narcotics across the border,” Aplt. Br. at 7, even if it was somewhat relevant to show her

knowledge of narcotics in the gas tank. She also contends that the evidence should have

been excluded because its “slight probative value [was] substantially outweighed by the

danger of unfair prejudice.” Id. The government argues that the evidence was properly

admitted, but even if it was admitted in error, the effect of the admission was harmless.

A. Rule 404(b) Evidence

       Enriquez first argues that the government’s evidence regarding her prior arrest,

conviction, and plea agreement in Oklahoma “does not support an inference of plan,

motive[,] or knowledge by Enriquez in this case.” Id. at 6. She contends that, for the jury

to use the prior offense to infer that she had knowledge of the marijuana in the gas tank,

the jury would first have to conclude that she had a propensity to smuggle narcotics

across the border.

       We review for abuse of discretion a district court’s decision to admit evidence of a

prior offense under Federal Rule of Evidence 404(b). United States v. Sierra-Ledesma,

645 F.3d 1213, 1226 (10th Cir. 2011). “But even if we conclude the district court abused

its discretion, such ‘error is considered harmless unless it had a substantial influence on

the outcome or leaves one in grave doubt as to whether it had such effect.’” Id. (quoting

United States v. Becker, 230 F.3d 1224, 1233 (10th Cir. 2000)).

       Under Federal Rule of Evidence 404(b), “evidence of other crimes, wrongs or acts

                                             -9-
is not admissible to prove the character of a person in order to show action in conformity

therewith.” In other words, the government may introduce evidence of a defendant’s

prior wrongs only “if it is relevant to something material other than criminal propensity.”

United States v. Shepherd, 739 F.2d 510, 512 (10th Cir. 1984). “Rule 404(b)

admissibility is a permissive standard and ‘if the other act evidence is relevant and tends

to prove a material fact other than the defendant’s criminal disposition, it is offered for a

proper purpose under Rule 404(b) and may be excluded only under Rule 403.’” United

States v. Davis, 636 F.3d 1281, 1298 (10th Cir. 2011) (quoting United States v. Parker,

553 F.3d 1309, 1314 (10th Cir. 2009)). Relevant purposes include raising an inference

that the defendant had knowledge of the existence of contraband hidden inside a vehicle.

See United States v. Lazcano-Villalobos, 175 F.3d 838, 846 (10th Cir. 1999).

       We apply a four-part test to determine whether the district court properly admitted

evidence of a defendant’s prior crimes or wrongs. This test requires that (1) the evidence

was offered for a proper purpose under Federal Rule of Evidence 404(b), (2) the evidence

was relevant under Federal Rule of Evidence 401, (3) the probative value of the evidence

was not substantially outweighed by its potential for unfair prejudice under Federal Rule

of Evidence 403, and (4) the district court, upon request, instructed the jury to consider

the evidence only for the purpose for which it was admitted. United States v. Wilson, 107
F.3d 774, 782 (10th Cir. 1997) (quoting Huddleston v. United States, 485 U.S. 681, 691-

92 (1988)).

       First, the evidence must be admitted for a proper purpose. The government

                                             -10-
introduced the evidence of the Oklahoma offense to show Enriquez’s knowledge of the

presence of narcotics in the gas tank on this occasion. Knowledge is enumerated as a

proper purpose under Rule 404(b). See Fed. R. Evid. 404(b); United States v. Mares, 441
F.3d 1152, 1156 (10th Cir. 2006) (“Evidence is admitted for a proper purpose if it is

allowed for one or more of the enumerated purposes in Rule 404(b).”). We conclude that

the purpose of the evidence was proper.

       Second, the evidence must be relevant. Relevant evidence tends to make a matter

of consequence to a case more or less probable. Fed. R. Evid. 401. In the context of Rule

404(b), “prior narcotics involvement is relevant when that conduct is ‘close in time,

highly probative, and similar to the activity with which the defendant is charged.’”

Wilson, 107 F.3d at 785 (quoting United States v. McKinnell, 888 F.2d 669, 676 (10th

Cir. 1989)).

       Before trial, the government argued that the evidence of the prior offense would

establish that Enriquez knew about the narcotics in the gas tank in this instance because

of the factual similarities between the two incidents. Enriquez contends that the

circumstances of her Oklahoma arrest and conviction are too dissimilar from the facts in

this case to be relevant to her knowledge of the presence of narcotics in this case. She

argues that the Oklahoma offense for possession with intent to distribute only ten grams

of cocaine “is entirely unrelated to the charged offenses in this case of importing bulk

quantities of marijuana, and served no evidentiary purpose other than propensity.” Aplt.

Br. at 11. She correctly notes that her prior conviction involved a significantly smaller

                                            -11-
quantity of a different drug. But Sergeant Walker’s testimony about the surrounding

circumstances of the Oklahoma traffic stop illustrated the key similarities between the

two cases. He testified that a drug-sniffing dog alerted to the odor of narcotics near a rear

quarter panel of Enriquez’s previous vehicle, which was the same year, make, and model

vehicle—a 2000 Ford Excursion—as the vehicle in this case. ROA, Vol. 3, at 147.

Sergeant Walker also testified that he observed “fresh smudges” on the dust inside the

rear quarter panels “where it looked like packages had been dragged in and out of [the

voids behind] those quarter panels . . . very recently.” Id. at 148. Sergeant Walker

explained that police commonly find narcotics hidden in the void behind the rear quarter

panels, which he said are especially large on the Ford Excursion. Id. at 148-49.

       This evidence meets the minimal relevance threshold required by Rule 401. “The

Tenth Circuit has long recognized the relevance of previous wrongs and crimes in the

context of narcotics violations.” United States v. Record, 873 F.2d 1363, 1375 (10th Cir.

1989) (quoting United States v. Brown, 770 F.2d 912, 914 (10th Cir. 1985)). Evidence of

past drug offenses can be relevant to a defendant’s knowledge when the defendant claims

ignorance of the presence of narcotics. See Rackstraw, 7 F.3d at 1480 (“The evidence

was clearly probative on the issue of [the defendant’s] knowledge, showing that [the

defendant]—contrary to the impression he gave during his direct testimony—was not a

naive, unsophisticated mechanic who drove a car to Denver that happened to contain

cocaine.”). In this case, the evidence tended to make a fact of consequence to the

case—knowledge of narcotics stored in a large void of a Ford Excursion—more probable

                                            -12-
than it would have been without the evidence. The underlying circumstances in the two

offenses are sufficiently similar to be helpful to the jury in deciding a disputed issue.

While Sergeant Walker did not actually recover narcotics from behind the rear quarter

panels, the presence of fresh smudges in a rarely accessed area and a positive alert from a

drug-sniffing dog provide circumstantial evidence that Enriquez knew there were drugs

hidden inside the vehicle in this case. See Lazcano-Villalobos, 175 F.3d at 846

(concluding that evidence of a prior arrest for possession of narcotics found in a hidden

compartment was relevant to establishing the defendant’s knowledge of concealed

narcotics in a later case “because it shows he previously owned a car in which he

concealed contraband in a hidden compartment”). Thus, we conclude that the evidence

was relevant.

       Third, the probative value of the evidence must not be substantially outweighed by

its potential for unfair prejudice. “The trial court has broad discretion to determine

whether or not prejudice inherent in otherwise relevant evidence outweighs its probative

value.” Record, 873 F.2d at 1375. “Although explicit findings [of the evidence’s

probative value and prejudicial effect] are clearly preferable,” Lazcano-Villalobos, 175
F.3d at 847, a district court’s failure to make such findings is not error per se. See

Wilson, 107 F.3d at 783.

       Enriquez argues that the jury necessarily had to consider the evidence as proof of

her criminal propensity before it could reflect on the permissible purpose of knowledge.

She relies on United States v. Commanche, where we concluded that the district court


                                             -13-
erred when it admitted evidence of a defendant’s previous aggravated battery convictions.

577 F.3d 1261, 1269 (10th Cir. 2009). In that case, the government offered evidence of

the defendant’s prior offenses to demonstrate that the defendant did not act in self-

defense. Id. at 1268. We concluded that the prior offenses were not relevant to a proper

purpose under Rule 404(b) because “the details of [the defendant’s] prior aggravated

battery convictions demonstrate nothing about his intent; they simply show that he is

violent.” Id. at 1269. We held that evidence of prior wrongs is admissible under Rule

404(b) “only if it is relevant for a permissible purpose and that relevance does not depend

on a defendant likely acting in conformity with an alleged character trait.” Id. at 1267.

We explained that the evidence likely caused the jury to make “a chain of inferences

dependent upon the conclusion that [the defendant] has violent tendencies and acted

consistent with those tendencies during the fight.” Id. at 1269.

       Commanche is inapposite. The permissible purpose of knowledge in this case is

“logically independent from the impermissible purpose of demonstrating conformity with

a character trait.” Id. at 1266. Enriquez’s prior conviction for possession of cocaine with

intent to distribute does not prejudicially suggest her propensity for smuggling narcotics

across the border. It was logically possible for the jury to consider the Oklahoma

evidence as circumstantial evidence of Enriquez’s knowledge without first using the

evidence for the impermissible purpose of conformity. For example, the jury could have

inferred that Enriquez knew how to smuggle large quantities of narcotics within

compartments of a 2000 Ford Excursion based on the unusual presence of smudge marks


                                            -14-
inside the rear quarter panels of Enriquez’s old Excursion. While the evidence was

“prejudicial” to Enriquez insofar as it rebutted her defense, “such is the nature of

evidence establishing an element of the charged crime.” Mares, 441 F.3d at 1159. To

some extent, any evidence of a prior crime poses some danger of being interpreted as

evidence of criminal predisposition, but a proper limiting instruction vitiates this

possibility. Moreover, “Rule 404(b) admissibility is a permissive standard.” Davis, 636
F.3d at 1298. Evidence of a prior offense that is both recent and similar in nature to the

charged conduct is typically admissible, provided that the evidence does not require the

jury to follow a chain of logical inferences that necessarily includes an inference of

general character or propensity. See Commanche, 577 F.3d at 1267. We conclude that

the probative value of the evidence was not substantially outweighed by the danger of

undue prejudice.

       Fourth, the district court’s jury instructions should properly advise the jury of the

limited purpose for which it should consider the evidence. Enriquez does not challenge

the sufficiency of the jury instruction. We conclude that the court’s instruction was

proper because it “caution[ed] the jury to consider the evidence only for the limited

purposes for which it is admitted and not as probative of bad character or propensity to

commit the charged crime.” Mares, 441 F.3d at 1157.

       In sum, the district court did not abuse its discretion under Rule 404(b) in

admitting the evidence of Enriquez’s prior offense to establish that she knew drugs were

in the gas tank on this occasion.


                                            -15-
B. Rule 403

       Enriquez also contends that the district court should have excluded the evidence of

her prior offense under Rule 403. We review decisions to admit evidence under Rule 403

for an abuse of discretion. United States v. Rodriguez, 192 F.3d 946, 949 (10th Cir.

1999). The rule provides that a district court may exclude relevant evidence if its

probative value is substantially outweighed by the danger of unfair prejudice. Fed. R.

Evid. 403.

       Enriquez argues that the probative value of the Oklahoma conviction is

“questionable,” and “[t]he likelihood that the jury considered Walker’s testimony and the

plea agreement for purposes of propensity to smuggle drugs is high.” Aplt. Br. at 13-14.

We disagree. This evidence did not, as Enriquez contends, “prevent [her] from having a

fair opportunity to defend against the crime charged in this case.” Aplt. Reply Br. at 6.

The government did not overemphasize the importance of the Oklahoma offense; indeed,

there was no mention of it in the government’s closing argument. The evidence was

probative of a disputed issue in the case: Enriquez’s knowledge. To be sure, it is possible

to draw factual distinctions between the Oklahoma offense and the charged conduct in

this case, and some prejudice is expected whenever evidence of prior criminal acts is

admitted. See Mares, 441 F.3d at 1159 (“While the evidence was ‘prejudicial’ to Mares

in the sense that it rebutted her theory of defense, such is the nature of evidence

establishing an element of the charged crime.”). But we cannot say that the district court

abused its discretion in admitting this evidence, especially in light of our prior rulings that


                                             -16-
a district court’s exclusion of relevant evidence under “Rule 403 is an extraordinary

remedy [that] should be used sparingly.” Id. (internal quotation marks omitted); see also

Rodriguez, 192 F.3d at 949; United States v. Tan, 254 F.3d 1204, 1211 (10th Cir. 2001).

III. Conclusion

       The district court did not abuse its discretion in admitting evidence of Enriquez’s

prior offense. We therefore AFFIRM Enriquez’s conviction and the sentence imposed.


                                          Entered for the Court



                                          Mary Beck Briscoe
                                          Chief Judge




                                           -17-